Title: 4th.
From: Adams, John Quincy
To: 


       No reciting this morning, on account of the last Nights Class meeting. This is a privelege, that all the Classes, and joy, and I am told there have been in our Class fellows, so lazy, and so foolish, as to call a Class meeting merely for that Purpose.
       I went to Boston this morning, with Leonard White. Sauntered about Town; almost all the forenoon. Dined at My Uncle Smith’s. In returning, Leonard, and I, were all the Time, disputing, upon Love, and Matrimony. Upon the whole, his System, is the best I believe, though, it might be carried to extremes, that would be very hurtful.
       I saw to day in the News Papers, of a duel fought between Mr. Curson, (who is mentioned: p: 115) and a Mr. Burling, in which the former was kill’d. The Circumstances, that caused it, were not honourable, to the Person, that fell, and if ever a duel, was justifiable, it is surely, in such a case as this.
      